






Fiscal 2016 Management Incentive Program (MIP)
For Corporate MIP Bonus-eligible Positions
Adopted August 20, 2015


This SYSCO CORPORATION FISCAL 2016 MANAGEMENT INCENTIVE PROGRAM FOR CORPORATE
MIP BONUS-ELIGIBLE PARTICIPANTS (the “Program”) was adopted pursuant to the
Sysco Corporation 2013 Long-Term Incentive Plan (the “Plan”) by the Committee
(as defined in the Plan) of Sysco Corporation (the “Company”) on August 20,
2015, and shall be effective for the Company’s fiscal year ending July 2, 2016
(the “Program Year”). Capitalized terms used but not otherwise defined herein
shall have the meaning ascribed to them in the Plan.


1.Participants. For purposes of this Program, “Senior Officer” shall mean the
Company’s Chief Executive Officer, the Company’s Chief Financial Officer or the
Company’s President of Foodservice Operations. The Participants in this Program
are in groups as follows:
(A)    Corporate MIP Bonus-eligible Participants: Those persons who serve in a
Corporate MIP Bonus-eligible position and are designated by a Senior Officer as
eligible to participate in the Program.
(B)    Senior Executive Participants: Corporate MIP Bonus-eligible Participants
who are “covered employees” of the Company within the meaning of Code
Section 162(m) and Treasury Regulation 1.162-27(c)(2) (or any successor statute,
any regulatory section, or any administrative interpretation thereof) for the
Program Year. If it is determined that a Participant is a Senior Executive
Participant for the Program Year, such Participant’s bonus shall be calculated
subject to any and all restrictions applicable to Senior Executive Participants
under the Plan and this Program for the Program Year.
Once a person is designated as a Participant in this Program, the Committee may
remove the Participant as a Participant in this Program with or without cause at
any time during the Program Year, and the Participant shall not be entitled to
any bonus under this Program for the Program Year regardless of when during the
Program Year such Participant is removed.
2.    Definitions.
(A)     For calculation of a performance bonus the following metrics are defined
as follows:
(i)    Operating Income: Means the Operating Income expressed as a dollar value,
as it may be adjusted pursuant to Section 3(B), for the Program Year.         
(ii)    Sales Growth and Gross Profit Dollars Growth: Means the Sales Growth and
Gross Profit Dollars Growth expressed as a percentage and computed by comparing
the sales and gross profit, as they may be adjusted pursuant to Section 3(B),
for the Program Year to the sales and gross profit dollars for the prior fiscal
year, as they may be adjusted pursuant to Section 3(B).
(iii)    Strategic Bonus Objectives: Means key goals for the Program Year, as
established by the Committee and as set forth in the Participant’s MIP bonus
award letter.
(iv)    Operating Income Bonus Percentage: Means the percentage determined from
Table A - Operating Income, which is computed by comparing Operating Income for
the Program Year to the Projected Operating Income for the Program Year
according to the operational target in the performance plan.
(v)    Sales Growth and Gross Profit Dollar Growth Bonus Percentage: Means the
percentage determined from Table A - Sales Growth and Gross Profit Dollar
Growth, attached hereto, which is computed by comparing the Sales Growth and
Gross Profit Dollar Growth for the Program Year to the Projected Sales Growth
and Gross Profit Dollar Growth for the Program Year.
(vi)    Strategic Bonus Objective Bonus Percentage: Means the percentage
determined from Table A – Strategic Bonus Objectives, attached hereto, which
coincides with Participant’s achievement of Strategic Bonus Objectives for the
Program Year.
(B)    Corporate MIP Bonus-eligible Position: Means (i) the Senior Officers and
(ii) employees that serve in other roles with the Company, as deemed appropriate
by the Chief Executive Officer.
(C)    Bonus Target Amount: Means a Participant’s Target Bonus Percentage for
the Program Year multiplied by the Participant’s base salary as of the end of
the relevant Program Year.
(D)    Bonus for a Corporate MIP Bonus-eligible Position: Means the sum of the
Company Performance Bonus a MIP Bonus-eligible Position and the SBO Performance
Bonus for a Corporate MIP Bonus-eligible Position.
(E)    Performance Bonus for a Corporate MIP Bonus-eligible Position: As defined
in Section 3(A)(i) hereof.
(G)    GAAP Change Year: As defined in Section 3(C)(i) hereof.
(G)    SBO Performance Bonus for a Corporate MIP Bonus-eligible Position: As
defined in Section 3(A)(ii) hereof.
(H)    Rate Change Year: As defined in Section 3(C)(iii) hereof.
(I)    Target Bonus Percentage: The percentage set forth in the Participant’s
bonus letter for the Program Year.
3.Calculation of Bonus.


(A)     Bonus Formula. The Bonus for a Corporate MIP Bonus-eligible Position for
the Program Year shall be based 75% on financial performance of the Company and
25% on an individual Participant’s performance with respect to Strategic Bonus
Objectives, and shall be equal to the sum of the (i) and (ii), calculated as
follows:
(i)Performance Bonus for a Corporate MIP Bonus-eligible Position. The Company
Performance Bonus for a MIP Bonus-eligible Position shall be equal to the sum of
the following:


(AA)    Operating Income Bonus –
Participant’s Bonus Target Amount
X
Operating Income Bonus Percentage
X
50%




=
Operating Income Growth Bonus



(BB)
Sales Growth and Gross Profit Dollars Growth Bonus –

Participant’s Bonus Target Amount
X
Sales Growth and Gross Profit Dollars Bonus Percentage
X
25%
=
Sales Growth and Gross Profit Dollars Bonus



(ii)SBO Performance Bonus for a MIP Bonus-eligible Position. The SBO Performance
Bonus for a MIP Bonus-eligible Position shall be determined based on the
Participant’s achievement of the specified SBOs, and shall be equal to the sum
of the following:
(CC)     Strategic Bonus Objective Bonus –
Participant’s Bonus Target Amount
X
SBO Bonus Percentage
X
25%
=
SBO Bonus





Each of the above components of the Bonus for a MIP Bonus-eligible Position
shall be calculated and awarded independently. Each metric based on financial
performance has a possible payout between 0% and 200%, depending on actual
performance relative to established targets. SBO Performance Bonus has a
possible payout of between 0% and 150%, depending on actual performance relative
to established targets. If performance for the Program Year with respect to a
component does not meet Threshold, a Participant will not receive any bonus with
respect to that component. If performance for the Program Year is between
Threshold and Maximum, the amount of bonus earned with respect to that component
will be determined as set forth on the applicable Table A attached to this
Program. Prior to the date that is ninety (90) days after the beginning of the
Program Year, the Committee shall determine the Threshold, Target and Maximum
performance metrics and the respective payout percentages to be set forth on
Table A for the Company.


(B)    Performance Metric Adjustments. Certain items of revenue, expense, gain,
losses or other adjustments resulting from extraordinary or non-recurring items,
will be taken into account in the application of the relevant performance
metrics used to determine the Participants’ bonuses under this Program in
accordance with the following:
(i)    Multi-Employer Pension Adjustments. Adjustments resulting from the
Company’s or an Operating Company’s complete or partial withdrawal from a
multi-employer pension plan sponsored by a third party in which the Company or
an Operating Company participates (“Pension Adjustments”). The amount of any
such adjustment shall be determined in accordance with GAAP. Pension Adjustments
shall initially be excluded from the calculation of the performance metrics used
to determine Participants’ bonuses under this Program; provided however, the
Committee may include all or any portion of such Pension Adjustments in the
determination of a Participant’s bonus hereunder in its discretion, provided
such inclusion shall not apply to a Senior Executive Participant unless the
Committee determines that the inclusion of all or any portion of such Pension
Adjustments will not impact the Company’s ability to deduct the bonus payable to
a Senior Executive Participant under this Program under Section 162(m) of the
Code.
(ii)    Restructuring Charges Adjustment. Adjustments resulting from the
Company’s or an Operating Company’s costs including, but not limited to,
severance, facility closures and consolidations and asset write downs. The
foregoing notwithstanding, the following items will not be eligible for
adjustment under this provision: ERB, COLI, Fuel and Tax.
(iii)     Acquisitions and Divestitures. All or any portion of operating
results, acquisition and divestiture expenses (including any applicable break up
fees), acquisition debt, if any, and any gains or losses relating to or
resulting from (AA) an acquisition by the Company of stock (or other equity
interest) or substantially all of the assets of a corporation, partnership,
limited liability company or other entity for a purchase price in excess of $100
million; and (BB) a divestiture of an Operating Company or operating division of
the Company (or substantially all of the assets thereof) for a sale price in
excess of $100 million may be excluded from the determination of the Company
Performance Bonus under this Program; provided however, such exclusion shall not
apply to a Senior Executive Participant unless the Committee determines that the
exclusion of all or any portion of such adjustments will not impact the
Company’s ability to deduct the bonus payable to a Senior Executive Participant
under this Program under Section 162(m) of the Code.
(iii)    Foreign Exchange Rate Fluctuations. Variance of actual foreign exchange
rates during the Program Year versus projected foreign exchange rate assumptions
used in the development of operational targets in the performance plans.
(iv)    Certain Other Events. Notwithstanding the foregoing, the Committee may
include or exclude from the determination of a Participant’s bonus hereunder the
results of certain other extraordinary or non-recurring items not otherwise
contemplated by this Section (B), and expenses related to acquisitions by, or
restructuring of, the Company and its subsidiaries (whether or not such expenses
are extraordinary or non-recurring); provided however, such inclusion or
exclusion of results shall not apply to a Senior Executive Participant unless
the Committee determines that the inclusion or exclusion of such extraordinary
items will not impact the Company’s ability to deduct the bonus payable to a
Senior Executive Participant under this Program under Section 162(m) of the
Code.
(C)    General Rules Regarding Bonus Calculation.
(i)    Consistent Accounting. In determining whether or not the results of
operations for a given fiscal year result in a bonus, Company accounting
practices and, except as otherwise modified in this Program, GAAP shall be
applied on a basis consistent with prior periods, and such determination shall
be based on the calculations made by the Company, approved (in the case of
Senior Executive Participants) by the Committee and binding on each Participant.
Notwithstanding the foregoing, if there is any material change in GAAP during a
Program Year that results in a material change in accounting for the revenues or
expenses of the Company, the calculations of the MIP bonus for such Program Year
(the “GAAP Change Year”) shall be made as if such change in GAAP had not
occurred during the GAAP Change Year. In determining the MIP bonus for the year
following a GAAP Change Year, the calculation shall be made after taking into
account such change in GAAP.
(ii)    Maximum Bonus. Subject to Section 6 as to Senior Executive Participants,
and notwithstanding any other provision in this Program to the contrary, in no
event shall any Participant be entitled to a bonus under this Program in excess
of 281.25% of such Participant’s base salary in effect as of the end of the
Program Year.
(iii)    Tax Law Changes. If the Internal Revenue Code is amended during the
Program Year and, as a result of such amendment(s), the effective tax rate
applicable to the earnings of the Company (as described in the “Summary of
Accounting Policies” section of the Company’s annual report to the Securities
and Exchange Commission on Form 10-K) changes during the Program Year, the
determination of the Participant’s Company Performance Bonus for the Program
Year (the “Rate Change Year”) shall be made as if such rate change had not
occurred during the Rate Change Year. In determining the Company Performance
Bonus in the year following the Rate Change Year, the calculation shall be made
after taking into account such rate change.
4.    Payment. Within ninety (90) days following the end of the Program Year,
the Company shall determine, and, in the case of Senior Executive Participants,
the Committee shall approve, the amount of any bonus earned by each Participant
under this Program. Such bonus shall be payable in the manner, at the times and
in the amounts provided in the Plan.
5.    Clawback of Bonus. In accordance with the Company’s incentive payment
clawback policy, in the event of a restatement of financial results (other than
a restatement due to a change in accounting policy) within thirty-six (36)
months of the payment of a bonus under this Program, if the Committee or the
Company determines in its sole and absolute discretion, that the bonus paid to a
Participant under the Program for the Program Year would have been lower had it
been calculated based on such restated results (the “Adjusted MIP Bonus”), then
the Committee or the Company shall, subject to applicable governing law, recoup
from such Participant, in such form and at such time as the Committee or the
Company determines in its sole and absolute discretion, the difference between
the amount previously paid to such Participant pursuant to this Program (without
regard to amounts deferred by such Participant under the Company’s executive
benefit plans) and the Adjusted MIP Bonus.
6.    Provisions Applicable to Senior Executive Participants.
(A)    Overall Limitation upon Payments under the Plan to Senior Executive
Participants. Notwithstanding any other provision in this Program to the
contrary, in no event shall any Senior Executive Participant be granted a
Cash-Based Award (including both the Bonus amount for the Program Year and Cash
Performance Unit payments) in excess of one percent (1%) of the Company’s
earnings before income taxes as publicly disclosed in the “Consolidated Results
of Operations” section of the Company’s Annual Report on Form 10-k filed with
the Securities and Exchange Commission for the fiscal year ended immediately
before the date the applicable Cash-Based Awards are paid.
(B)    Limitation on Amendments. Notwithstanding anything to the contrary
contained herein, any amendments made to this Program after the date that is
ninety (90) days after the beginning of the Program Year shall not apply to the
Senior Executive Participants unless the Committee determines that such
amendment will not impact the Company’s ability to deduct the bonus payable to a
Senior Executive Participant under Section 162(m) of the Code.
7.    Confidentiality. The target performance levels and other information set
forth on Table A constitute confidential information of the Company, subject to
the prohibition on disclosure of confidential information under Sysco’s Code of
Conduct. Any disclosure of the target performance levels by a Participant prior
to the time such target performance levels are disclosed to the public, as
determined by the Committee, will result in a forfeiture (which may include a
clawback) of such Participant’s Bonus for the Program Year.
8.    Delegation of Authority. Pursuant to Section 2.3 of the Plan, the
Committee hereby delegates discretionary authority granted to the Committee
under this Program as well as under the Plan, including but not limited to the
authority to determine the target, minimum and maximum performance levels
applicable to Participants and the Company and the related payout percentages
subject to the maximum bonus levels set forth in Section I(ii) of this Program,
to the Senior Officers and each of them individually, except as to Senior
Executive Participants.






CONFIDENTIAL
TABLE A
FY 2016 COMPANY PERFORMANCE BONUS




















































































THE PERFORMANCE TARGETS SET FORTH ON THIS TABLE CONSTITUTE “CONFIDENTIAL
INFORMATION” AND ANY DISCLOSURE OF SUCH PERFORMANCE TARGETS BY A PARTICIPANT
PRIOR TO THE TIME SUCH PERFORMANCE TARGETS BECOME PUBLIC INFORMATION WILL RESULT
IN SUCH PARTICIPANT FORFEITING HIS OR HER RIGHTS TO A BONUS UNDER THIS PROGRAM.



1

